 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-0094-JAD-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6                                                            ECF No. 31
     RUBEN CASTRO-DELGADILLO,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12   Monday, February 3, 2020 at the hour of 10:00 a.m., be vacated and continued to

13   _________________  at the
     March 16, 2020, at the    hourofof11:00
                             hour       ___:___ __.m.
                                             a.m.
14        DATED
           DATEDthis
                  this30th
                       ____day
                            dayof
                                ofJanuary,  2020.
                                   January, 2020.

15
16
                                                HONORABLE JENNIFER A. DORSEY
17
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
